Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: The record supports the suppression court’s determination that the stop of the automobile defendant was driving and the pursuit and detention of defendant and his companions were supported by a reasonable suspicion that a crime had been committed (see, People v Martinez, 80 NY2d 444, 447; cf., People v May, 81 NY2d 725). Information subsequently obtained by the police, along with the admission of the codefendant that the car had *864been stolen and the seizure of certain proceeds of the burglary, provided probable cause for defendant’s arrest (see, People v Martinez, supra, at 449).
We reject the contention that cumulative error deprived defendant of a fair trial and that imposition of consecutive sentences constituted an abuse of discretion. Modification of the sentence is required, however, because the sentencing court erred in directing that the sentence on the third count of the indictment, attempted murder in the second degree (see, Penal Law §§ 110.00, 125.25 [1]), run consecutively to the sentences on the second count, burglary in the first degree (see, Penal Law § 140.30 [2]), and the fourth count, robbery in the first degree (see, Penal Law § 160.15 [1]). The same conduct resulting in defendant’s conviction of attempted murder also constituted the physical injury element of burglary in the first degree and the serious physical injury element of robbery in the first degree. The sentence on the attempted murder count, therefore, must run concurrently with the sentences on those robbery and burglary counts (see, Penal Law § 70.25 [2]; People v Campos, 206 AD2d 633; People v Young, 191 AD2d 605; People v German, 139 AD2d 529, lv denied 71 NY2d 1027; People v Smiley, 121 AD2d 274, lv denied 68 NY2d 817). (Appeal from Judgment of Onondaga County Court, Burke, J.—Attempted Murder, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.